                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA


                               SOUTHERN DIVISION



LARSON MANUFACTURING COMPANY                        4:16-CV-04118-VLD
OF SOUTH DAKOTA, INC., SUPERIOR
HOMES, LLC,

                   Plaintiffs,

                         vs.                 ORDER DENYING DEFENDANTS’
                                                  MOTION TO STAY
WESTERN SHOWCASE HOMES, INC.,                        [DOCKET NO. 145]
AMERICAN MODULAR HOUSING
GROUP, LLC, AMERICAN MODULAR
HOUSING GROUP, INC., PAUL
THOMAS,


                   Defendants.



                                 INTRODUCTION

       This matter is pending before the court pursuant to defendants’ removal

of the action from South Dakota state court. Jurisdiction is premised on

diversity of citizenship of the adverse parties and an amount in controversy in

excess of $75,000. See 28 U.S.C. § 1332. The parties have consented to this

court’s handling of their case pursuant to 28 U.S.C. § 636(c). Now pending is a

motion by defendants to stay these proceedings pending resolution of litigation

in Canada. See Docket No. 145. Plaintiffs oppose the motion. See Docket No.

154.
                                       FACTS

      This case arises out of contracts between plaintiffs and defendants for

the production and sale of modular housing units by plaintiffs to defendants

and related financing agreements. A more complete recitation of the facts is

contained in this court’s order denying the parties’ cross-motions for partial

summary judgment. See Docket No. 142. The facts from that earlier opinion

are incorporated herein by reference.

      Plaintiffs’ original complaint contained 21 counts involving nine

separately-named projects. See Docket No. 1-1. Midway through this

litigation, the parties settled the claims relating to five of those projects so that

the remaining claims concern only four projects, plus some free-standing

claims of debt, guarantee, fraud and deceit, conversion, and piercing the

corporate veil. The housing projects still being litigated herein are the [Doug]

Simon Unit, Units C5452HTC 1 & 2, Unit 5383, and the Aspen project. See

Docket No. 58. The claims related to the following projects have been settled:

the Carlyle Units (Waugh Who), the Heidt Unit, Unit 5334, the Colt Unit, and

the Stephenson Unit.

      In addition to the present litigation pending before this court, there are at

least four lawsuits pending in Canada. Two of those cases, like this one, were

begun in 2016 and two were initiated in 2017.1 The parties and claims being

litigated in Canada are as follows.



1The court is not aware whether the 2016 cases in Canada were begun before
or after this one.
                                          2
      In Larson Manufacturing Co. v. Aspen Village Properties Ltd.,

QBG 16-2044, plaintiff herein Larson Manufacturing Company of South

Dakota, Inc. is suing Aspen Village Properties Ltd., the Canada Revenue

Agency, and various contractors or subcontractors seeking to foreclose its

mortgage interest in the Aspen project.

      In Jahnke v. Thomas, QBG 16-2125, Gregory Jahnke, the principal in

the Aspen properties, is suing defendant herein Paul Thomas, and Craig

Johnson, Dale Larson, and Jeffrey Ries, the latter three of which are principals

in plaintiffs herein. The subject of that lawsuit involves the credit agreement

and mortgages involved in the Aspen project.

      In Western v. Aspen Village Properties, Ltd., QBG 17-2616, plaintiff

herein Western Showcase Homes, Inc. is suing Aspen Village Properties, Ltd.;

Aspen Village Developments, Ltd.; Aspen Creek Developments Ltd.; and

Gregory Jahnke. The subject matter of that suit is apparently enforcement of

the sales agreement related to the Aspen project.

      In Mauri Gwyn v. Larson Manufacturing Co., QBG 17-2404, plaintiff

Mauri Gwyn is suing plaintiff herein Larson Manufacturing Co. and defendant

herein American Modular Housing Group, Inc. seeking an accounting upon the

sale of condominiums by Larson and AMHG.

                                  DISCUSSION

      Defendants move to stay this case until the Canadian foreclosure lawsuit

is concluded. Defendants purport to express “surprise” at the “recent”

discovery of this foreign litigation. However, on July 9, 2018, defendants filed

                                          3
with the court answers to interrogatories they propounded to plaintiffs in which

plaintiffs state, under oath, that in order to mitigate their losses, they inter alia

began foreclosure proceedings in Canada. See Docket No. 107-7 at p. 11.

Although defendants filed these with the court in July, 2018--six months

ago--plaintiffs signed the interrogatories in late January, 2018, and

presumably defendants were served shortly thereafter. Id. at p. 12. Therefore,

the court infers defendants’ “surprise” at discovering the foreclosure lawsuit is

approximately a year old.

      In addition, defendants assert they served plaintiffs with requests for

documents regarding the Canadian lawsuits and that plaintiffs did not provide

copies of such documents until this month—January, 2019. This assertion is

not persuasive. First, the court notes that defendants themselves filed

documents from the Jahnke v. Thomas lawsuit with this court in July, 2018.

See Docket No. 107-10. Therefore, these documents were in defendants’

possession for at least the last 7 months. Secondly, the court notes that two of

the named defendants in this lawsuit—Paul Thomas and American Modular

Housing Group, Inc.—were named defendants in two of the Canadian lawsuits:

Jahnke v. Thomas and Mauri Gwyn v. Larson Manufacturing Co. These

defendants would have been served personally with pleadings in these lawsuits

in 2016 and 2017, respectively. They certainly had knowledge of the lawsuits

since that time. Again, the court concludes the existence of the Canadian

lawsuits is not much of a “surprise” to these defendants.




                                          4
      In addition to the “surprise” argument, in support of its motion,

defendants recycle many of the same arguments they urged in support of their

motion for partial summary judgment. They argue plaintiffs cannot “double

recover”—i.e. they cannot obtain a judgment against defendants in this

litigation for the full amount of the debt owed while at the same time reaping

the recovery of their Canadian foreclosure action. Defendants warn that

allowing both lawsuits to proceed could result in inconsistent verdicts.

      The court is not persuaded. The validity of the mortgage interest as

against real property is a separate issue from the validity of the debt as

between plaintiffs and defendants. The foreclosure proceedings will not

determine the total amount of debt owed to plaintiffs by defendants as a result

of their contract. Only this lawsuit will determine that issue.

      Defendants argue that if this case goes to trial first and foreclosure

proceedings later net more than what defendants owe plaintiffs on the debt, the

trial in this matter may have been for naught and thus a waste of the parties’

and the court’s resources. The same may be said for the Canadian litigation.

Since the parties in this action cannot agree upon the amount of debt

defendants owe plaintiffs under the note, if the Canadian foreclosure suits are

allowed to proceed first, they may net more than is owed on the note, a

determination that will not be capable of being made until this lawsuit

proceeds. Thus, if the Canadian lawsuits go forward, those lawsuits may

ultimately prove unnecessary and a waste of the parties’ and the court’s




                                        5
resources. The several lawsuits are hopelessly intertwined and there is no

single necessary and prudent way to resolve which case(s) should proceed first.

      When this case goes to trial, it will be plaintiffs’ burden to prove their

damages by a preponderance of the evidence. If they have collected from

foreclosing on mortgages in Canada prior to trial, those amounts must be offset

against the amount owed by defendants under their debt agreement. To the

extent the amount that will be received from foreclosing on mortgages in

Canada is contingent at the time of the trial in this matter, it will be incumbent

on plaintiffs to apply any after-collected foreclosure sums against any judgment

they receive in this matter on the debt. The court can ensure that such an

order is incorporated into the judgment in this case.

      It is true Canada has a substantial interest in this litigation, as

defendants argue. The real property is located there and the parties stipulated

Saskatchewan law applies to their third debt agreement. But the District of

South Dakota has an equally substantial interest in this litigation. The

plaintiffs manufactured the homes here, paid its employees to perform that

manufacturing here, and loaned money to defendants pursuant to the finance

agreements here. The interests of Canada in this litigation are not such as to

outweigh the interests of the District of South Dakota.




                                         6
                                    CONCLUSION

      Based upon the foregoing, the court hereby

      DENIES defendants’ motion to stay this case in favor of Canadian

proceedings [Docket No. 145]. The current scheduling order in this matter

remains in full force and effect.

      DATED January 24, 2019.

                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                        7
